in DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-12, 14-17, and 19-20 are in condition for allowance.
	Claims 2, 13, and 18 was cancelled by Applicant.

Allowable Subject Matter
2.	Claims 1, 3-12, 14-17, and 19-20 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, and 17 limit to a method, system, and product, comprising a server updates the given shared secret using information from the first authentication as part of a secret update protocol to generate a first updated shared secret responsive to a first authentication using a given shared secret received from a user, receives a second authentication using the first updated shared secret, updates the first updated secret to generate a second updated shared secret, and receives
a third authentication using the first updated shared secret, wherein the first authentication, the second authentication, and the third authentication requests are for user access the same computer resource. The claimed invention further includes the server as an authentication server detects an attack when the third authentication uses the first updated shared secret and the server determines that the first updated shared secret was previously used for the second authentication and that the second updated secret has been generated. 
The previous rejection includes Le Saint, et al. and Kim, et al. combination, was overcome by the current amendments.  Further searching failed to disclose prior art that reads the limitations of a third authentication uses the first updated shared secret, wherein the first authentication, the second authentication, and the third authentication requests are for user access the same computer resource wherein the authentication server detects an attack when the third authentication uses the first updated shared secret and the server determines that the first updated shared secret was previously used for the second authentication and that the second updated secret has been generated. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435


/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435